Citation Nr: 0520138	
Decision Date: 07/22/05    Archive Date: 08/03/05

DOCKET NO.  02-09 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date prior to July 13, 2000, for 
death pension benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Harryman, Counsel



INTRODUCTION

The veteran retired from active duty in June 1964 after more 
than 20 years' service.  He died in August 1972.  The 
appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The Board Remanded this case in February 2004 for further 
development of the record.  That action having been 
completed, the case is now ready for final appellate 
consideration.  

Pursuant to 38 C.F.R. § 20.900(c) (2004), the Board has 
granted a motion for the advancement on the docket in this 
case due to the appellant's advanced age.  


FINDINGS OF FACT

1.  The veteran died in August 1972.  

2.  Service connection was not established for any disability 
during the veteran's lifetime.  

3.  The appellant's claim for death pension benefits was 
received on July 13, 2000.  


CONCLUSION OF LAW

The criteria for an effective date prior to July 13, 2000, 
for death pension benefits are not met.  38 U.S.C.A. §§ 5107, 
5110 (West 2002); 38 C.F.R. § 3.400 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)), imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in her possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the claimant in June 
2001 and February 2004.  Since this letter fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Finally, with respect to element (4), the Board notes that 
the RO's February 2004 letter contained a specific request 
that the claimant send any evidence to VA in her possession 
that pertains to the claim.  There is no allegation from the 
claimant that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done, irrespective of 
whether it has been done by way of a single notice letter or 
via more than one communication, the essential purposes of 
the VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The claimant has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  Although the initial notice that 
was sent to the claimant in June 2001 did not completely meet 
the requirements of the VCAA, the February 2004 letter 
fulfilled the compliance requirements.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the claimant in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and, after 
the notice was provided, the case was readjudicated and an 
additional supplemental statement of the case was provided to 
the claimant in April 2005.  

Analysis

In cases involving benefits based on the non-service-
connected death of the veteran after separation from service: 
(i) For awards based on claims received prior to October 1, 
1984, the effective date of the award will be the first day 
of the month in which the veteran's death occurred if the 
claim is received within one year after the date of death; 
otherwise, the date of receipt of the claim will be used; 
(ii) For awards based on claims received on or after October 
1, 1984, the effective date will be the first day of the 
month in which the veteran's death occurred if the claim is 
received within 45 days after the date of death; otherwise, 
the date of receipt of the claim will be used.  38 C.F.R. 
§ 3.400(c)(3).  

The veteran's death certificate indicates that he died in 
August 1972.  Service connection was not established for any 
disability during his lifetime.  

On July 13, 2000, a VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child (Including 
Death Compensation if applicable), was received from the 
appellant.  The file does not contain any document that was 
received prior to that date indicating an intent to apply for 
VA benefits based on the veteran's death.  

In February 2002, the RO established the appellant's 
entitlement to death pension, effective from July 13, 2000.  
She disagreed with the effective date assigned for the 
benefits, claiming that it should be the date of receipt of 
her earlier claim.  

The record contains DD Forms 214 for the veteran reflecting 
two different given names.  The appellant contends that, in 
1972 or 1973, she first filed a claim for death benefits 
under the name other than the one under which the veteran's 
claims file is established and that no action was ever taken 
on that claim.  The file does not reflect that another claims 
file exists or that any claim for VA death benefits based on 
the veteran's service was received prior to July 2000, 
however.  

As set forth above, where the claim for death pension 
benefits is filed more than 45 days after the veteran's 
death, the date of receipt of the claim will be used as the 
effective date of the award. 

Although the appellant has claimed that she submitted a claim 
for death pension benefits shortly after the veteran's death 
in 1972, the file does not contain such an application.  In 
light of the fact that her claim form was received in 2000, 
the earliest date that may be assigned for the death pension 
award is the date her claim was received, July 13, 2000.  
Because the RO has already assigned that date, no earlier 
date may be assigned.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the claimant prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the appellant's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

The Board notes that a rating decision in February 2002 
denied the appellant's claim for service connection for the 
cause of the veteran's death, for Dependency and Indemnity 
Compensation (DIC), and for accrued benefits.  However, the 
appellant has indicated that she is not interested in those 
benefits.  Therefore, no appeal exists as to that decision.  


ORDER

An effective date prior to July 13, 2000, for death pension 
benefits is denied.  


	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


